UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
Criminal Action No. 03cr563
V~ (CKK)
MICHAEL POSEY,
Defendant.

ORDER

This case is before the Court upon the receipt of a Report and Recommendation [79] filed
on December 5, 2012, from Magistrate Judge Alan Kay. N0 objections to the l\/Iagistrate Judge’s
Report and Recommendation have been received by the Court.

Accordingly, it is this day of December, 20l2,

ORDERED that the Report and Recommendation [39] filed in the above-captioned case
is hereby ADOPTED, and accordingly, Defendant’s supervised release is revoked. lt is

FURTHER ORDERED that a Sentence shall be addressed and imposed at a Court

hearing on Wednesdav. Januarv l6. 2013, at 9:30 a.m. in C0urtroom 28A.

 

United States District Judge

Copies to: (see next page)

</`\l

Copies to:

Lara Quint, Esq.

Angela George, AUSA

Sondra A. Rhodes, US Probation Officer
Magistrate Judge Alan Kay